GUNTHER, Judge.
We reverse Appellant’s sentence because the trial court’s reasons for departure are invalid. The trial court improperly departed from the recommended guidelines sentence based upon hearsay allegations, Cannada v. State, 472 So.2d 1296, 1299 (Fla. 2d DCA 1985); and upon Appellant’s breach of the public trust while Appellant was a public servant. Breach of public trust is an inherent component of the crime of Bribery by a Public Servant, Florida Statutes, § 838.015(1). Thus, the trial court’s reliance on that reason for departure is invalid. See State v. Cote, 487 So.2d 1039 (Fla.1986).
REVERSED AND REMANDED FOR RESENTENCING.
DOWNEY and WALDEN, JJ., concur.